Appeal by plaintiffs, as limited by their brief, from the portion a of the Supreme Court, Kings County, as amended by order of said court dated June 19, 1968, which is in favor of defendants Merl upon a directed verdict at a trial solely on the issues of liability; and cross appeals by all the parties from an order of the same court, dated June 29, 1965, which denied the separate motions of all the parties for summary judgment. Amended judgment affirmed insofar as appealed from, with costs to defendants Merl against plaintiffs. No opinion. Appeals from the order dismissed, without costs. These appeals are academic, since the parties went to trial before perfection of the appeals; and since judgment was entered after trial. Further insofar as taken by plaintiffs and defendant Sevel Hotel Corporation (from respective parts of the order) the appeals have been abandoned. Christ, Acting P. J., Brennan, Rabin, Hopkins and Martuscello, JJ., concur.